                    EXHIBIT 1




Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 1 of 51 PageID #: 16
                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

KM ORGANIC FUND, INC., and
CAMMARATA MANAGEMENT,
INC.,

                        Plaintiffs,
v.                                                    Case No. _______________________

WILLIAM KYLE SMITHSON,

                  Defendant.
________________________________________/
                                                                                              ______

                      DECLARATION OF JEFFREY K. JOYNER, ESQ.
                                                                                              ______

         I, JEFFREY K. JOYNER, pursuant to Tenn. R. Civ. P. 72, do hereby declare as follows:

         1.      I am of lawful age, and the matters stated herein are of my own personal knowledge.

         2.      I am lead counsel for KM Organic Fund, Inc. and Cammarata Management, Inc.

(collectively, “Plaintiffs”) in a lawsuit filed in which causes of action are alleged in counterclaims

against Defendant William Kyle Smithson (“Kyle Smithson”) and others in the Circuit Court of

the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, styled Virtual Mountain

Capital, LLC, Plaintiff, vs. Michael Cammarata, KM Organic Fund, Inc., and Strategic Capital

Partners Worldwide, LLC, Defendants / KM Organic Fund, Inc. and Cammarata Management,

Inc., Counter-Plaintiff and Third Party Plaintiff, vs. Virtual Mountain Capital, LLC, Christopher

Villar, a/k/a Christopher Villan, and William Kyle Smithson, Counter-Defendant and Third Party

Defendants, under the case number 2018 CA 013104XXXX MB (AA) (the “Florida Litigation”).




4817-9221-2178
     Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 2 of 51 PageID #: 17
         3.      Attached hereto as Exhibit 1 is a true and correct copy of Plaintiffs’ Second

Amended Counterclaim and Third-Party Complaint filed in the Florida Litigation on May 4, 2020

(the “Florida Counterclaim”).

         4.      The Florida Litigation is in the discovery phase. Specifically, the parties have

exchanged written discovery and document productions and have commenced fact depositions.

         5.      The Florida Counterclaim is an action against Kyle Smithson, among others, for

permanent injunction, breach of non-disclosure agreements, misappropriation of trade secrets in

violation of Florida’s Uniform Trade Secrets Act, Fla. Stat. Ch. 688, and conversion.

         6.      The Florida Counterclaim is a just claim, and seeks a judgment against Kyle

Smithson for permanent injunctive relief and damages, together with interest, attorneys’ fees and

costs, in the estimated amount of at least $300,000.

         7.      As demonstrated by the sworn testimony of Conservator B. Jo Atwood filed in the

Conservatorship of William Herman Smithson, Jr. in the Probate Court for Rutherford County,

Tennessee, and by the Orders of that Court, Defendant William Kyle Smithson has fraudulently

disposed of his late father’s assets. Based upon his past actions, it is likely that Defendant William

Kyle Smithson is about to fraudulently dispose of the remaining assets he stands to inherit as the

sole heir at law of his father’s estate.

         FURTHER DECLARANT SAYETH NOT.

         I, JEFFREY K. JOYNER, declare under penalty of perjury that the foregoing is true and

correct.

                                                       /s/ Jeffrey K. Joyner__________
                                                       JEFFREY K. JOYNER




4817-9221-2178
    Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 3 of 51 PageID #: 18












                        (;+,%,7
                        WR'HFORI-R\QHU





    Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 4 of 51 PageID #: 19
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 5 of 51 PageID #: 20
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 6 of 51 PageID #: 21
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 7 of 51 PageID #: 22
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 8 of 51 PageID #: 23
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 9 of 51 PageID #: 24
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 10 of 51 PageID #: 25
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 11 of 51 PageID #: 26
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 12 of 51 PageID #: 27
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 13 of 51 PageID #: 28
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 14 of 51 PageID #: 29
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 15 of 51 PageID #: 30
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 16 of 51 PageID #: 31
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 17 of 51 PageID #: 32
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 18 of 51 PageID #: 33
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 19 of 51 PageID #: 34
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 20 of 51 PageID #: 35
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 21 of 51 PageID #: 36
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 22 of 51 PageID #: 37
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 23 of 51 PageID #: 38
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 24 of 51 PageID #: 39
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 25 of 51 PageID #: 40
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 26 of 51 PageID #: 41
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 27 of 51 PageID #: 42
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 28 of 51 PageID #: 43
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 29 of 51 PageID #: 44
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 30 of 51 PageID #: 45
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 31 of 51 PageID #: 46
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 32 of 51 PageID #: 47
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 33 of 51 PageID #: 48
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 34 of 51 PageID #: 49
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 35 of 51 PageID #: 50
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 36 of 51 PageID #: 51
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 37 of 51 PageID #: 52
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 38 of 51 PageID #: 53
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 39 of 51 PageID #: 54
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 40 of 51 PageID #: 55
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 41 of 51 PageID #: 56
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 42 of 51 PageID #: 57
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 43 of 51 PageID #: 58
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 44 of 51 PageID #: 59
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 45 of 51 PageID #: 60
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 46 of 51 PageID #: 61
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 47 of 51 PageID #: 62
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 48 of 51 PageID #: 63
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 49 of 51 PageID #: 64
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 50 of 51 PageID #: 65
Case 3:20-cv-01016 Document 1-1 Filed 11/23/20 Page 51 of 51 PageID #: 66
